--------------------------------------------------------------------------------

Exhibit 10.1
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered to be effective
as of July ____, 2018 by and between XSPORT GLOBAL INC. (the “Company”), and
Kristi Griggs, (“Employee”).


RECITALS



A.
The Company is engaged in the development and commercialization of mobile
applications, specifically as they relate to the development of technologies
targeting the youth and collegiate sports marketplace (the “Business”).




B.
The Company desires to employ Employee, and Employee desires to be employed by
the Company, on the terms and subject to the conditions of this Agreement.



AGREEMENTS


In consideration of the recitals and the mutual agreements herein contained, the
parties hereto agree as follows:


1.             Employment.  The Company hereby employs Employee, and Employee
hereby
 accepts employment with the Company, on the terms and subject to the conditions
of this Agreement. Employment to start effective July ____, 2018 (“Employment
start date”)


2.             Title.  Employee is hereby employed by Company as Executive Vice
President, Shift Now LLC division for the Employment Period.  Employee agrees
that Employee will perform such duties as are customarily performed by a person
holding such position in similar companies.  Employee will, at all times, abide
by all personnel policies of the Company, as in effect from time to time, and
will faithfully, industriously, and to the best of Employee’s ability,
experience, and talents, perform all of the duties that may be required of and
from Employee pursuant to the terms of this Employment Agreement.


3.             Employment Duties.  Employee shall be employed as EVP of the
Company to perform such duties as the Company’s Chairman determines and shall be
responsible for the performance of such duties and responsibilities as may be
assigned from time to time by the Company (collectively, the “Employment
Duties”).  During Employee’s employment hereunder, Employee shall: (i) devote
commercially reasonable business time, to the discharge of the Employment Duties
and Employee’s other responsibilities hereunder on a timely basis; (ii) use her
best efforts to loyally and diligently serve the business and affairs of the
Company; and (iii) endeavor in all respects to promote the Company’s interests
in all matters.


4.             Term.  Employee’s employment hereunder shall commence on the date
specified in Section (1) above and shall continue until such time as this
Agreement is terminated pursuant to section 6 hereof (the period of Employee’s
employment hereunder is referred to hereinafter as the “Employment Period”).
 

--------------------------------------------------------------------------------

5.             Compensation.



a.
Annual Compensation.  Initially, Employee shall receive a salary equal to
minimum wage according to North Carolina employment regulations.  However, at
such time as the Company completes the merger agreement with Shift Now, LLC,
Employee shall be entitled to receive, and the Company shall pay Employee, a
salary of $100,000 per year during remainder of the Employment Period, payable
bi-weekly. In addition to the salary, employee will earn a bonus of 5% net
revenue of clients managed by employee or 1.5% of total gross revenues of Shift
Now to be paid on the last pay period of the month for the prior month’s
activity.




b.
Share Issuance.  Upon execution of this Agreement, the Company shall issue stock
to Employee in an amount of 150,000 shares of restricted common stock at the
12-month anniversary of execution of this Agreement.  Additionally, Employee
shall receive an additional amount of 150,000 shares of restricted common stock
upon the completion of the 24-month of employment with the Company.  Stock
incentive will require the approval of the Board of Directors, and shall be
issued within 30-days of the completion of each milestone.




c.
Reimbursement of Business Expenses.  During the Employment Period, the Company
shall, subject to Employee providing sufficient documentation to evidence such
expenses and only to the extent consistent with the Company’s business expense
reimbursement policy in effect from time to time, reimburse Employee for
reasonable expenses incurred in connection with the performance by Employee of
the Employment Duties, which shall include travel and entertainment expenses,
again, subject to prior approval by the Company.



(i) Employee will have the right to purchase the 2017 Chevrolet Suburban owned
by Shift Now at any time during the employment agreement for the purchase price
of the balance of the current loan plus .01.


(ii) Cell phones for Employee and Employee’s immediate family members and home
cable and video will be included in the monthly business expense reimbursement.



d.
Vacation, Sick Time and Holidays. Employee shall be entitled to 2 days of Paid
Time Off (PTO) 20 PTO days each year, accrued monthly at the rate of 1.92 days.

In addition, Employee shall be entitled to all sick time and holidays provided
for under the Company's existing and future sick time policy and regular holiday
schedule.



e.
Company Benefits. Employee shall be eligible for participation in any company
benefits packages that are provided throughout the term of the employment and
subject to the applicable enrollment and vesting policies for the benefits.

 
2

--------------------------------------------------------------------------------

6.             Termination.



a.
Termination for Cause.  Upon the occurrence of any of the following events (as
determined in the reasonable discretion of the Chairman), the Company may
terminate this Agreement and Employee’s employment hereunder immediately upon
delivery of written notice to Employee, (i) the engagement by Employee in any
conduct which constitutes gross negligence, willful misconduct or any other
conduct which is demonstrably and materially injurious to the Company, whether
monetary or otherwise; (ii) the commission of any felony, act of fraud or
dishonesty involving the Company or its business or which materially impairs the
Employee’s ability to perform her duties for the Company.




b.
Termination Without Cause.: This agreement is an “At Will” Employment agreement”




(i)
Termination by the Company. Company may terminate this Agreement and Employee’s
employment hereunder at any time by giving written notice of such intent to the
Employee of at least 30 days prior to the effective date of such termination.




(ii)
Termination by Employee.  Employee may terminate this Agreement and Employee’s
employment hereunder at any time and for any reason by giving written notice of
such intent to the Company at least 30 days prior to the effective date of such
termination.




c.
Compensation Payable Up on Termination.  Upon the termination of this Employment
Agreement, with or without cause, the Employee shall be entitled to retain all
equity ownership that she has earned as a participant of the Company’s stock
plan as of the date of termination.  In addition, Employee shall receive the
greater of (i) six (6) months’ salary of the same amount received by Employee
during the month immediately preceding such Termination of this Agreement, and
(ii) fifty thousand dollars ($50,000), by way of severance, which severance
shall be due and payable upon the date of termination.



7.             Confidential Information.



a.
Nondisclosure of Confidential Information.  The parties hereto acknowledge and
agree that as an employee of the Company, Employee will have access to and will
be entrusted with Confidential Information, and that the Company would suffer
great loss and injury if Employee disclosed any Confidential Information (except
as provided in this Agreement) or used any Confidential Information to compete
with the Company.  Accordingly, except in pursuit of the business of the Company
and except as provided in above section hereof, Employee shall not directly or
indirectly, whether individually or as an employee, principal, agent, owner,
trustee, beneficiary, distributor, partner, co-venturer, investor, consultant or
in any other capacity, use or disclose, or cause to be used or disclosed, any
Confidential Information received by the Company during the performance of
Employee’s duties pursuant to this Agreement.

 
3

--------------------------------------------------------------------------------

b.
Nondisclosure of Trade Secrets.  Notwithstanding anything contained in this
Agreement to the contrary, Employee shall not, directly or indirectly, whether
individually or as an employee, principal, agent, owner, trustee, beneficiary,
distributor, partner, co-venturer, investor, consultant or in any other
capacity, except in pursuit of the business of the Company, use or disclose, or
cause to be used or disclosed, any Confidential Information of the Company which
constitutes a trade secret as long as such information remains a Trade Secret.




c.
Reasonableness of Terms; Adequacy of Consideration.  Employee acknowledges and
agrees that the terms of this section are reasonable and necessary for the
protection of the Company and the Business.  Employee further acknowledges and
agrees that the consideration provided for herein is sufficient to fully and
adequately compensate Employee for agreeing to the terms and conditions of this
Agreement.




d.
Definition of Confidential Information.  The term “Confidential Information,” as
used in this Agreement, means any and all of the following as it relates to the
Company and/or the Business:  (i) all historical financial statements, financial
projections and budgets, historical and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, and personnel
training techniques and materials, however documented; (ii) all product
specifications, data, formulae, compositions, processes, designs, sketches,
photographs, graphs, drawings, samples, inventions and ideas, past, current, and
planned research and development, current and planned production or distribution
methods and processes, customer lists, current and anticipated customer
requirements, price lists, market studies, business plans, computer software and
programs (including object code and source code), computer software and database
technologies, systems, structures and architectures (and related processes,
formulae, composition, improvements, devices, inventions, discoveries, concepts,
ideas, designs, methods and information);(iii) any contract manufacturer,
partnership structure with development and manufacturing companies, and (iv) all
information (whether or not part of the foregoing), however documented, which
constitutes a Trade Secret.  Notwithstanding the foregoing, the term
“Confidential Information” shall not include information concerning the Company
and/or the Business that becomes generally available to the public other than as
a result of disclosure by Employee.




e.
Permitted Disclosure.  The restrictions set forth in above sections hereof shall
not apply to any disclosure of Confidential Information or a Trade Secret, as
the case may be, required to be made under applicable law or regulation or by
order of a court or governmental authority acting within its jurisdiction;
provided, however, that prior to such disclosure, Employee shall have provided
the Company with written notice of such disclosure requirement and the Company
shall have had a reasonable opportunity to contest such requirement.

 
4

--------------------------------------------------------------------------------

8.             Reasonableness of Restrictions; Adequacy of Consideration. 
Employee acknowledges and agrees that the restrictions contained in this
Agreement are reasonable and that the consideration provided herein is
sufficient to fully and adequately compensate Employee for agreeing to such
restrictions.


9.             Confidential Information and Intellectual Property belongs to the
Company.  All Confidential Information shall remain the sole and exclusive
property of the Company, and Employee shall have no rights, by license or
otherwise, to use the Confidential Information except as expressly provided
herein.  No patent, copyright, trademark or other proprietary right is licensed,
granted or otherwise conveyed by this Agreement with respect to the Confidential
Information. The right title and interest in any product developed by the
company during the Employment period and wherein Employee is actively engaged or
otherwise is involved in the development of any product in the course of his
duties, shall belong solely to the Company and Employee shall have no rights
whatsoever in the products and its economic benefits other than the benefit
received by way of profit share as contained in this agreement.


10.           Common Law of Torts and Trade Secrets.  Nothing in this Agreement
shall be construed to limit or negate the common law of torts or trade secrets
where such law provides the Company with broader protection than that provided
herein.


11.           Return of Confidential Information.  Employee agrees that
immediately upon termination of Employee’s employment, or upon request by
Company, Employee will return to Company all company property, including but not
limited to the Confidential Information.


12.           Specific Performance.  Employee acknowledges and agrees that
irreparable injury to the Company may result if Employee breaches any covenant
of Employee contained herein and that the remedy at law for the breach of any
such covenant will be inadequate.  Accordingly, if Employee engages in any act
in violation of the provisions of this Agreement, the Company shall be entitled,
in addition to such other remedies and damages as may be available to it by law
or under this Agreement, to injunctive relief to enforce the provisions of this
Agreement.
 
13.           Indemnification.   To the maximum extent and when permitted by
applicable law, the Articles of Incorporation,  Bylaws/and or resolutions of the
Company in effect from time to time (except as limited below), the Company shall
indemnify and defend Employee against liability or loss arising out of Employee
's actual or asserted misfeasance in the performance of Employee's  duties or
out of any actual or asserted Wrongful act against, or by, the Company including
but not limited to judgments, fines, settlements and expenses incurred in the
defense of actions, proceedings and appeals therefrom . The Company shall
maintain Directors and Officers Liability Insurance to indemnify and insure the
Company and Employee from and against the aforesaid liabilities. The provisions
of this Section shall apply and inure to the benefit of the estate, executor,
administrator, heirs, legatees or devisees of Employee.
 
5

--------------------------------------------------------------------------------

14.           Non-Competition and Non-Solicitation.  As a material part of the
consideration given for this Agreement, during the Employment Period and for a
period of twelve (12) months following the termination of Employee’s employment
(for any reason or no reason), Employee agrees that she will not, directly or
indirectly, engage herself in any activity that ensures economic benefit to her
by dealing in any manner whatsoever in products that the Company is either
currently selling, licensing, developing or has committed financial resources 
to develop.  The Employee also agrees during the Employment Period, that she
will not, directly or indirectly, solicit any of other employees of the Company,
or it’s partners, suppliers or subsidiaries, for a period of twelve (12) months
following. This section shall not limit Employee from accepting employment from
a competitor of the Company, or any other third party entity, upon the
termination of employment with the Company, so long as Employee does not
disclose any of the Company’s confidential information to the new employer.


15.           Employment Status.  The parties hereto acknowledge and agree that
Employee is an employee at will and that Employee’s employment hereunder may be
terminated with or without cause and, subject to any applicable notice periods
hereunder, at any time. Employee will be considered as full time exempt
employee.


16.           Governing Law; Construction.  This Agreement shall be governed by
and construed in accordance with the laws of the State of North Carolina
(regardless of such State’s conflict of laws principles), and without reference
to any rules of construction regarding the party responsible for drafting
thereof.


17.           Waiver.  The failure of any party to insist, in any one or more
instances, upon performance of any of the terms or conditions of this Agreement,
shall not be construed as a waiver or a relinquishment of any right granted
hereunder for the future performance of any such term, covenant or condition.


18.           Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions of this
Agreement or the validity or enforceability of the offending term or provision
in any other situation or in any other jurisdiction.  If the final judgment of a
court of competent jurisdiction declares that any term or provision of this
Agreement is invalid or unenforceable, the parties hereto agree that the court
making the determination of invalidity or unenforceability shall have the power
to reduce the scope, duration or area of the term or provision, to delete
specific words or phrase or to replace any invalid or unenforceable term or
provision with a term or provision that is valid or enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, and this Agreement shall be enforceable as so modified after the
expiration of the time within which the judgment may be appealed.  The parties
specifically acknowledge and agree that each covenant and agreement contained in
sections 7 through 16 hereof is a separate and independent covenant and
agreement.


19.           Amendment.  This Agreement may be amended only by an agreement in
writing signed by each of the parties hereto.
 
6

--------------------------------------------------------------------------------

20.           Benefit; Assignment.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
successors, assigns and beneficiaries in interest; provided, however, that
Employee may not assign this Agreement without the prior written consent of the
Company.  This Agreement may be assigned by the Company without notice to, or
consent by Employee.


21.           Entire Agreement, Incorporation of Terms.  This Agreement
represents the full and complete understanding of the parties with respect to
the subject matter hereof.  The introductory language, the recitals and any
exhibits or schedules attached hereto are incorporated into this Agreement by
reference.


22.           Headings.  All section headings herein are inserted for
convenience only and shall not modify or affect the construction or
interpretation of any provision of this Agreement.


23.           Counterparts.  This Agreement may be executed in counterparts and
transmitted by facsimile, each of which shall be deemed an original, but both of
which taken together shall constitute one and the same instrument.


This Employment Agreement is dated as of the date first above written.


EMPLOYEE:
  XSPORT GLOBAL INC.:

 

   
By: 
 
 

Kristi Griggs
 
Robert Finigan
 
EVP
 
CEO
 

 
 
7


--------------------------------------------------------------------------------